Citation Nr: 1515918	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  99-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability.

3.  Entitlement to service connection for a residual head injury.  

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a cognitive disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension.

7.  Entitlement to a disability rating in excess of 50 percent for service-connected acne vulgaris and folliculitis.  

8.  Entitlement to a compensable disability rating for service-connected residuals of corneal scar, left eye.  

9.  Entitlement to a 100 percent total and permanent rating.  

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

11.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Jeremy Montgomery, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 1999, February 2001, May 2001, March 2010, August 2010, and May 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Historically, however, in an August 1998 rating decision, the RO granted service connection for residuals of a left eye injury and assigned an initial, noncompensable rating, effective April 1998, but denied entitlement to service connection for hearing loss (among other disabilities).  The Veteran submitted a notice of disagreement (NOD) in September 1998 and subsequently perfected an appeal, via VA Form 9, in January 1999.  

In the November 1999 rating decision, the RO, in pertinent part, denied service connection for a nervous condition (claimed as PTSD) and a head injury.  The Veteran submitted an NOD in January 2000 and subsequently perfected an appeal, via VA Form 9, in August 2001.  

In the February 2001 rating decision, the RO continued a 50 percent disability rating for service-connected acne vulgaris and folliculitis (which was previously assigned in a January 1999 rating decision, see also October 1998 rating decision).  The Veteran submitted a statement that was accepted as an NOD in February 2001 and subsequently perfected an appeal, via VA Form 9, in March 2002.  

In the May 2001 rating decision, the RO, in pertinent part, denied a stomach condition, to include gastritis, and entitlement to TDIU.  The Veteran submitted an NOD in May 2001 and subsequently perfected an appeal, via VA Form 9, in July 2002.  

In a February 2003 rating decision, the RO granted service connection for hypertension, and assigned an initial 10 percent rating, effective November 18, 2002.  The Veteran submitted an NOD in February 2003 and subsequently perfected an appeal, via VA Form 9, in February 2004.  

In February 2005, the Board remanded the issues then on appeal -service connection for hearing loss, tinnitus, residuals of head injury, an acquired psychiatric disorder, a stomach disability, and entitlement to TDIU - for additional evidentiary development.  The Board noted that the Veteran limited his appeal to the foregoing issues in a VA Form 9 submitted in March 2004 and, thus, did not address the issues of entitlement to an increased rating for service-connected acne vulgaris and folliculitis, left eye disability, or hypertension (although those issues had been properly perfected for appeal).  

In December 2007, the Veteran and his wife, S.T., testified before the undersigned Veterans Law Judge during a Travel Board hearing with respect to the issues then on appeal, i.e., service connection for hearing loss, tinnitus, residuals of head trauma, an acquired psychiatric disorder, a stomach disorder and diabetes mellitus, as well as entitlement to an increased rating for hypertension and a TDIU.  A transcript of the hearing is associated with the claims file.  

In a May 2008 decision, the Board denied service connection for a stomach disability, to include as secondary to a service-connected disability, as well as service connection for hearing loss.  The Board also remanded the issues of service connection for residuals of a head injury and an acquired psychiatric disorder (previously characterized as a nervous condition), an increased rating for service-connected hypertension, and entitlement to TDIU for additional evidentiary development.  The RO subsequently continued to deny the remanded claims in a June 2009 supplemental statement of the case and thereafter and, as a result, they remain on appeal.  

In the March 2010 rating decision, the RO denied entitlement to special monthly compensation (SMC) based on the need of aid and attendance or being housebound, after which the Veteran submitted an NOD in August 2010.  

In the August 2010 rating decision, the RO, in pertinent part, continued a noncompensable (zero percent) disability rating for service-connected residuals of corneal scar, left eye, and also determined new and material evidence had not been submitted to reopen claims of service connection for a stomach disability and bilateral hearing loss.  The Veteran submitted an NOD as to those claims in August 2001 and subsequently perfected an appeal, via VA Form 9, in June 2012.  

In the May 2011 rating decision, the RO, in pertinent part, continued the 50 percent rating for service-connected acne vulgaris and folliculitis, denied service connection for a sleep disorder and also denied entitlement to a 100% total and permanent disability rating.  

The issue of entitlement to an increased rating for service-connected tinnitus has been raised by the record in a May 2012 statement (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) - the RO, in this case.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At the outset, the Board notes that, while the Veteran was afforded a Travel Board hearing in December 2007 with respect to the claims then on appeal, the Veteran submitted several additional claims since that time, including petitions to reopen claims of service connection for hearing loss and a stomach disorder, service connection for a sleep disorder, entitlement to increased ratings for service-connected acne vulgaris and left eye disability, and entitlement to a 100% total and permanent disability.  When the Veteran perfected an appeal as to those issues, he requested a Board hearing.  See VA Form 9 dated May 2012 and March 2013.  While the Veteran initially requested a Board hearing be conducted at the Central Office in Washington, DC, he most recently requested a Board hearing be conducted via video conference.  See Id; see also May 2014 Veteran statement.  

While it is general practice for a Veteran to be afforded one hearing in conjunction with a particular appeal, the Veteran has requested an additional hearing with respect to issues that were not discussed at the December 2007 hearing, he has alleged new theories of entitlement with respect to some of the issues that were discussed at the December 2007 hearing (that are now characterized as petitions to reopen), a substantial amount of evidence has been associated with the evidentiary record, and he has obtained a new attorney-representative since that time.  

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a Board video-conference hearing, consistent with his request and, as the RO schedules Board video-conference hearings, a remand is appropriate.  

In this regard, the Board notes the AOJ sent the Veteran a letter dated March 2015 informing him that the VA medical center in Lebanon, PA, would be performing a disability evaluation in conjunction with his claims, including review of the medical evidence and possibly scheduling additional examination.  This remand will allow the AOJ the opportunity to conduct additional evidentiary development with respect to the increased rating claims on appeal.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's remanded claims, as the outcome of service connection and increased rating claims on appeal may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested in this remand.

As a final matter, in November 2009, the Veteran submitted an informal claim seeking additional benefits based on being housebound and in the need of aid and attendance due to his service-connected disabilities.  In August 2014, the RO denied entitlement to SMC based on aid and attendance and/or being housebound., finding that the evidence did not show he was in the need of regular aid and attendance of another person to perform routine activities of daily living due to his service-connected disabilities or that he is permanently bedridden.  

In September 2014, the Veteran submitted a statement expressing disagreement with the August 2014 rating decision, stating that missing evidence was not considered.  Because the Veteran's statement expresses disagreement with the determination made by the RO as to entitlement to SMC based on the need of aid and attendance and/or being housebound and was submitted within one year of the decision, his statement is considered a timely notice of disagreement as to the denial of entitlement to SMC based on the need of aid and attendance and/or being housebound.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the RO has not issued a statement of the case (SOC) addressing the Veteran's claim of entitlement to SMC based on the need of aid and attendance and/or being housebound.  As such, the Board has no jurisdiction over this issue and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the appellant files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issue of entitlement to SMC based on the need of aid and attendance and/or being housebound, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

2. Thereafter, schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






